Citation Nr: 1726305	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 26, 2015, and 50 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for traumatic brain injury (TBI) with malaise, fatigue, imbalance and memory deficit.  

3.  Entitlement to a disability rating in excess of 30 percent for tension headaches.

4. Entitlement to a disability rating in excess of 10 percent for residuals of a left knee fracture prior to February 13, 2017, and 20 percent thereafter.

5.  Entitlement to service connection for a cervical spine disability.  

6.  Entitlement to service connection for allergic dermatitis.

7.  Entitlement to service connection for a right knee disability.  

8.  Entitlement to service connection for a bilateral eye condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to November 1991.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2010 and June 2011 rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2012, the Veteran requested a hearing before a Veterans Law Judge at her local VA office.  A review of the record shows that a hearing was scheduled for September 2017.  As discussed below, the Veteran has withdrawn the issues on appeal.  Thus, her hearing request is deemed withdrawn.  

In a May 2017 rating decision, the RO increased the disability rating for PTSD, from 30 percent to 50 percent, effective February 26, 2015, and increased the disability rating for residuals of a left knee fracture from 10 percent to 20 percent, effective February 13, 2017.  Because these grants do not represent the maximum benefit allowable, the claims remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In the same May 2017 rating decision, the RO granted service connection for tension headaches and assigned a 30 percent disability rating.  While the Veteran did not appeal this evaluation, the claim arose out of the current appeal for an increased rating for TBI.  Thus, the issue remains before the Board because the evaluation assigned is not a complete grant of the maximum benefits available.  Id. 

Lastly, in the May 2017 rating decision, the RO granted service connection for a left ankle sprain, service connection for a lumbar spine disability and service connection for temporomandibular joint disorder.  As these issues on appeal were granted, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

In a correspondence received in May 2017, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw all issues on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to a disability rating in excess of 30 percent for PTSD prior to February 26, 2015, and 50 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to a disability rating in excess of 10 percent for TBI with malaise, fatigue, imbalance and memory deficit have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to a disability rating in excess of 30 percent for tension headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to a disability rating in excess of 10 percent for residuals of a left knee fracture prior to February 13, 2017, and 20 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for allergic dermatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for a bilateral eye condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

A May 2017 correspondence shows that the Veteran indicated that she was "satisfied with the decision regarding [her] appeal and wish[ed] to withdraw [her] appeal."

There remain no allegations of errors of fact or law for appellate consideration with regard to the issues.  The Board does not have jurisdiction to review the issues, and dismissal is warranted.


ORDER

The appeal is dismissed.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


